DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 7 October 2021, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1, 10, and 17, Examiner notes that US4,214,326 to Spann, US2020/0022860A1 to Van Doorn, and US 5,423,093 to Hall-Vandis are particularly relevant.  The primary reference Spann and secondary reference Van Doorn teaches a cushion on a rail but fails to teach Applicant’s claimed “the outer surface of the cushion presenting an attendant support surface disposed vertically lower than the patient support surface and oriented at least partially laterally outward from the rail, the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table”. As noted in Applicant’s remarks filed 7 October 2021, “Spann suggests only to apply his device within the sterile field, where the patient resides. Nothing in Spann suggests providing a support for surgical personnel vertically lower than and removed from the sterile field area (again, assuming such a field existed in the context of a hospital bed, which it does not)” (Remarks page 12). Further, Applicant’s remarks “As Van Doom points out, the configuration of the rail can vary between regions, but is well known in the industry. The technology attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table”.  Finally, while Hall-Vandis teaches a cushion attachment (see Figs. 1-3), it similarly fails to teach Applicant’s claimed “the outer surface of the cushion presenting an attendant support surface disposed vertically lower than the patient support surface” and “the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table”.  There is no teaching in the prior art to result in the structure as claimed by Applicant.
The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673               

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673